STATE OF MICHIGAN

                          COURT OF APPEALS



JAMES SHEPHERD,                                                  UNPUBLISHED
                                                                 September 18, 2018
              Plaintiff-Appellant,

v                                                                No. 339911
                                                                 Court of Claims
STATE OF MICHIGAN,                                               LC No. 17-000145-MZ

              Defendant-Appellee.


Before: O’CONNELL, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       Plaintiff, James Shepherd, filed this action seeking compensation under the Wrongful
Imprisonment Compensation Act (WICA), MCL 691.1751 et seq. In 2012, Shepherd was
convicted of second-degree murder, MCL 750.317, and first-degree premeditated murder, MCL
750.316(1)(a). The trial court vacated the second-degree murder conviction and sentenced
Shepherd to life imprisonment without parole for the first-degree murder conviction. In 2015,
this Court vacated Shepherd’s first-degree murder conviction “because there was insufficient
evidence to support it.” People v Sheperd, unpublished per curiam opinion of the Court of
Appeals, issued December 22, 2015 (Docket No. 312795), p 2.1 In 2017, Shepherd sought
compensation for his wrongful imprisonment in the Court of Claims. Defendant, the State of
Michigan, responded by moving for summary disposition under MCR 2.116(C)(7) (immunity
granted by law). Construing the motion as an argument that Shepherd could not establish the
elements for a WICA claim, the Court of Claims granted summary disposition in favor of
defendant under MCR 2.116(C)(10) (no genuine issue of material fact). Shepherd appeals as of
right. Because Shepherd cannot establish that his conviction was vacated on the basis of new
evidence as required by and defined in the WICA, we affirm.

        This Court reviews a trial court’s ruling on a motion for summary disposition de novo.
Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). Summary disposition is proper
if there is no genuine issue of material fact. MCR 2.116(C)(10). This Court reviews the



1
  This Court spelled Shepherd’s name “Sheperd” in the criminal proceeding, but we use the
correct spelling “Shepherd” in this matter when not referring to the prior opinion.


                                             -1-
evidence in the light most favorable to the nonmoving party to determine whether there remains
a genuine issue of material fact. Maiden, 461 Mich. at 120.

      This Court also reviews questions of statutory interpretation de novo. Odom v Wayne Co,
482 Mich. 459, 467; 760 NW2d 217 (2008).

       The primary goal of statutory interpretation is to discern the intent of the
       Legislature. To do so, we begin with the language of the statute, ascertaining the
       intent that may reasonably be inferred from its language. When the language of a
       statute is unambiguous, the Legislature’s intent is clear and judicial construction
       is neither necessary nor permitted. [Id. (citations omitted).]

       To obtain compensation for wrongful imprisonment, a plaintiff must show that:

               (a) The plaintiff was convicted of 1 or more crimes under the law of this
       state, was sentenced to a term of imprisonment in a state correctional facility for
       the crime or crimes, and served at least part of the sentence.

               (b) The plaintiff’s judgment of conviction was reversed or vacated and
       either the charges were dismissed or the plaintiff was determined on retrial to be
       not guilty. . . . .

              (c) New evidence demonstrates that the plaintiff did not perpetrate the
       crime and was not an accomplice or accessory to the acts that were the basis of
       the conviction, results in the reversal or vacation of the charges in the judgment of
       conviction or a gubernatorial pardon, and results in either dismissal of all of the
       charges or a finding of not guilty on all of the charges on retrial. [MCL
       691.1755(1).]

“New evidence” is defined as “any evidence that was not presented in the proceedings leading to
plaintiff’s conviction, including new testimony, expert interpretation, the results of DNA testing,
or other test results relating to evidence that was presented in the proceedings leading to
plaintiff’s conviction.” MCL 691.1752(b).

         When this Court vacated Shepherd’s conviction, it reviewed only the evidence admitted
at trial. Sheperd, unpub op at 7-10. Shepherd has identified no other evidence that contributed
to that result and no “new evidence” as defined in MCL 691.1752(b). Therefore, Shepherd did
not meet the requirements to obtain compensation for wrongful imprisonment.

       Moreover, Shepherd’s claim that the WICA is a “justice statute” that authorizes
compensation for individuals who were wrongfully imprisoned, as he was, is essentially a policy
argument. This Court has no authority to make a policy choice that deviates from the one
enacted by the Legislature. Robertson v DaimlerChrysler Corp, 465 Mich. 732, 759; 641 NW2d
567 (2002). Because the statutory definition of “new evidence” is unambiguous, the
Legislature’s intent is clear, and no judicial construction is necessary or permissible. In sum, the
Court of Claims correctly granted summary disposition in favor of defendant.



                                                -2-
We affirm.



                   /s/ Peter D. O’Connell
                   /s/ Mark J. Cavanagh
                   /s/ Deborah A. Servitto




             -3-